NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CESAR JACOBO LUNA-FLORES; JOSE                   No.   19-56020
ANTONIO JACOBO LUNA-LOPEZ;
MARIA DEL CARMEN FLORES-                         D.C. No.
CASTILLO; MELVA ELIU BRAVO-                      3:19-cv-00316-JM-BLM
MORALES; et al.,

                Petitioners-Appellants,          MEMORANDUM*

 v.

U.S. DEPARTMENT OF HOMELAND
SECURITY; UNITED STATES
CITIZENSHIP AND IMMIGRATION
SERVICES; IMMIGRATION AND
CUSTOMS ENFORCEMENT; U.S.
CUSTOMS AND BORDER
PROTECTION; EXECUTIVE OFFICE
FOR IMMIGRATION REVIEW; CHAD F.
WOLF, in his official capacity as Secretary
of DHS; L. FRANCIS CISSNA, in his
official capacity as Director of CIS; TONY
H. PHAM, in his official capacity as Acting
Director of ICE; RODNEY SCOTT, in his
official capacity as Chief Border Patrol
Agent for CBP; WILLIAM P. BARR,
Attorney General; JAMES MCHENRY, his
official capacity as Director of the Executive
Office for Immigration Review (EOIR),

                Respondents-Appellees.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                      for the Southern District of California
                    Jeffrey T. Miller, District Judge, Presiding

                           Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Cesar Jacobo Luna-Flores and ten family members appeal from the district

court’s judgment dismissing their 28 U.S.C. § 2241 habeas corpus petition. We

have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review de novo, Zavala

v. Ives, 785 F.3d 367, 370 (9th Cir. 2015), and we affirm.

      The district court did not err in determining that petitioners’ habeas corpus

petition was moot, where petitioners were no longer in custody and conceded they

were seeking an advisory opinion. See Abdala v. INS, 488 F.3d 1061, 1063-64 (9th

Cir. 2007) (a habeas petition becomes moot if there is no longer a case or

controversy following petitioner’s release from custody). The record does not

support petitioners’ contention that collateral consequences create a live

controversy. See id. at 1064 (“[W]here the grounds for habeas relief will not




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                   19-56020
redress collateral consequences, a habeas petition does not continue to present a

live controversy once the petitioner is released from custody.”).

      AFFIRMED.




                                          3                                  19-56020